DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 09 May 2022. Claims 1-18 are pending.
Specification
37 C.F.R. 1.121(b) and (h) state:
(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96 ) and sequence listings (§ 1.825 ), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.
 (1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;
(iii) The full text of any added paragraphs without any underlining; and
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.
(h) Amendment sections. Each section of an amendment document (e.g., amendment to the claims, amendment to the specification, replacement drawings, and remarks) must begin on a separate sheet.

Applicant’s amendment to the specification indicated on p. 1 of the reply filed May 9, 2022 is acknowledged but is not entered because the amendment does not comply with 37 C.F.R. 1.121(b) and (h). Applicant’s reply indicates the page and line number of the amendment and does not show the full text of the replacement paragraph. Furthermore, the reply uses double brackets to show deleted text of more than five characters instead of strike-through. Finally, the specification amendment section does not begin on a separate sheet.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “placing human waste products from an interior of the patient containment box or a room holding an infected human into a pneumatic tube transport system”. While not indefinite, a room holding an infected human was not previously recited, and it appears this limitation was inadvertently included. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 15, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the human waste products" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 previously recites “a waste product” (singular). “Waste products” is also recited twice in lines 5-6.
Claim 14 recites “sterilizing is performed while the air pressure inside the patient containment box is less than the air pressure outside the patient containment box”, however, claims 12 and 10, from which claim 14 depends, disclose a patient containment box or room and is not limited to a patient containment box, therefore further limiting the method to the patient containment box and not the room, without first limiting the method to the containment box embodiment, is indefinite. Claim 15 also recites the patient containment box without reciting the room.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fyfe (US 4037795).
Claim 10: Fyfe discloses a method of removing and disinfecting a waste product of an infected human from a patient containment box, or a room holding an infected human (disposing of infected matter in a hospital, col. 1, lines 15-20; such would come from an infected human in a room of the hospital), the method comprising: placing the human waste products from an interior of the patient containment box or said 20room into a pneumatic tube transport system, delivering said waste products to an incinerator, and incinerating said waste products (placing waste products in container 11, a container can be installed in each operating theater, and is passed through tube system 17 to incinerator 22 using air flow and suction, col. 1, line 60 - col. 2, line 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen (US 2006/0020159 A1) in view of Ting (US 2007/0186777 A1).
Claim 1: Ellen discloses a method of containing germs comprising hermetically sealing [0073] a patient in a containment box, flowing air into the patient containment box, and decontaminating air that flows out of the patient containment box, such as with a HEPA filter [0010 and 0078]. Ellen is silent as to sterilizing the air that flows out of the patient containment box by heat sterilizing the air. However, Ting discloses an air cleaning or filtering system for use with a mobile treatment room (abstract and [0013]) which filters air flowing out of the mobile treatment room and also sterilizes the air via heat sterilization [0025-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the air flowing out of the patient containment box in the method of Ellen using heat sterilization, in order to clean potential viruses and sterilize the air, in addition to merely cleaning suspended dust or particles from the air, as taught by Ting [0003-5].
Claim 2: Ellen discloses maintaining an air pressure inside the patient containment box less than an air pressure outside the patient containment box (enclosure is maintained at negative pressure for quarantine [0016]).
Claim 4: in the method of Ellen in view of Ting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that cleaning or sterilization of air would take place while the negative pressure is maintained in the box in order to prevent the spread of dangerous pathogens while the patient is still under quarantine.
Claim 8: Ellen further discloses enlarging an interior volume of the patient containment box by telescopically extending opposing side walls of the box (box frame may be collapsible and extendable via telescoping frame members to adjust the size to accommodate different sized beds [0068]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Ting as applied to claim 2 above, and further in view of Homan (US 2006/0107635 A1).
Claim 3: Ellen in view of Ting is silent as to transmitting an alarm in response to air pressure in the box being at least equal to air pressure outside the box. However, Homan discloses transmitting an alarm upon the loss of negative pressure within a patient containment box [0082]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit an alarm upon a loss of negative pressure (i.e. when pressure within the box is at least equal to pressure outside of the box) in the method of Ellen in view of Ting in order to alert personal to possible exposure to dangerous pathogens or germs from the quarantined patient.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Ting as applied to claim 1 above, and further in view of Castro (US 2004/0149014 A1) and Poncy (US 4002276).
Claim 5: Ellen discloses at least one flexible glove extending inwardly from an opening 402a formed through a wall of the patient containment box [0070 and 0075] however Ellen in view of Ting is silent as to pressure testing the flexible glove. Castro discloses a method for leak testing of containment unit gloves comprising inflating the glove to a certain pressure, sealing a previously open end of the glove at the opening, and monitoring an air pressure inside the glove while the end of the glove is sealed (abstract and [0016]). It would have been obvious to one of ordinary skill in the art to include a step of pressure testing the flexible glove in the method of Ellen in view of Ting, as taught by Castro, in order to determine if the glove is compromised and must be replaced (Castro [0016]). Castro discloses inflating the glove by pressurizing with an air pump introducing air into the glove [0016], therefore Ellen in view of Ting and Castro fails to disclose reducing an air pressure inside the patient containment box to inflate the glove. However, Poncy discloses a flexible glove can also be inflated by reducing the pressure in a compartment surrounding the glove (col. 2, lines 3-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inflate the glove during pressure testing by reducing air pressure inside the patient containment box in the method of Ellen in view of Ting and Castro, as taught by Poncy, since this could be done without needing to bring an additional air pump into the system merely for inflating the glove as the containment box of Ellen in view of Ting and Castro is already configured to produce a negative pressure within the box.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Ting as applied to claim 1 above, and further in view of Gauger (US 6321764 B1).
Claims 6 and 7: Ellen in view of Ting is silent as to tilting the patient containment box and draining water therefrom. However, Gauger discloses a collapsible patient isolation apparatus and further discloses tilting the isolation apparatus and draining any liquid which may be present within the apparatus due to decontamination or release of contaminated fluids from the patient while the patient is isolated inside by tilting the isolation apparatus and using gravity to let the contaminated liquid flow out. Such liquids may include water (col. 3, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a step of tilting and draining liquids from the patient containment box in the method of Ellen in view of Ting in order to allow for easier cleaning of the containment box while the patient is still isolated within the box, as taught by Gauger.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Ting as applied to claim 1 above, further in view of Fyfe.
Claim 9: Ellen discloses placing human waste products from an interior of the patient containment box into a receptacle for removal (sterile transfer ports for waste extend through a wall of the containment box [0070]) but fails to disclose placing human waste products into a pneumatic tube transport system, delivering said waste products to an incinerator, and incinerating the waste products. However, Fyfe discloses a method of removing and disinfecting waste products of an infected human (disposing of infected material from a hospital, col. 1, lines 15-20). The method includes placing the waste products from the interior of the patient room into a receptacle 11, moving the waste products from the receptacle to an incinerator 22 through ducts 17 using air flow and suction, and incinerating the waste product (col. 1, line 60 - col. 2, line 25). Such a system of air flow and ducts constitutes a pneumatic tube transport system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ellen in view of Ting to include a step of placing the human waste products into a pneumatic tube transport system, deliver the waste products to an incinerator, and incinerate the waste products, as taught by Fyfe, in order to limit contact with the waste products and thus further limit the risk of contamination of the surrounding area.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Fyfe.
Claim 10: Ellen discloses removing a waste product of an infected human from a patient containment box comprising placing a waste product from an interior of the patient containment box into a receptacle for removal (sterile transfer ports for waste extend through a wall of the containment box [0070]) but fails to disclose placing the waste product into a pneumatic tube transport system, delivering said waste product to an incinerator, and incinerating the waste product. However, Fyfe discloses a method of disinfecting waste products of an infected human (disposing of infected material from a hospital, col. 1, lines 15-20). The method includes placing the waste products into a receptacle 11, moving the waste products from the receptacle to an incinerator 22 through ducts 17 using air flow and suction, and incinerating the waste product (col. 1, line 60 - col. 2, line 25). Such a system of air flow and ducts constitutes a pneumatic tube transport system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ellen to include a step of placing the human waste products into a pneumatic tube transport system, deliver the waste products to an incinerator, and incinerate the waste products, as taught by Fyfe, in order to limit contact with the waste products and thus further limit the risk of contamination of the surrounding area.
Claim 18; Ellen further discloses enlarging an interior volume of the patient containment box by telescopically extending opposing side walls of the box (box frame may be collapsible and extendable via telescoping frame members to adjust the size to accommodate different sized beds [0068].

Claims 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Fyfe as applied to claim 10 above, and further in view of Ting.
Claim 11: Ellen discloses flowing air into the patient containment box, and decontaminating air that flows out of the patient containment box, such as with a HEPA filter [0010 and 0078]. Ellen is silent as to sterilizing the air that flows out of the patient containment box by heat sterilizing the air. However, Ting discloses an air cleaning or filtering system for use with a mobile treatment room (abstract and [0013]) which filters air flowing out of the mobile treatment room and also sterilizes the air via heat sterilization [0025-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the air flowing out of the patient containment box in the method of Ellen, as modified by Fyfe, using heat sterilization, in order to clean potential viruses and sterilize the air, in addition to merely cleaning suspended dust or particles from the air, as taught by Ting [0003-5].
Claim 12; Ellen further discloses maintaining an air pressure inside the patient containment box less than an air pressure outside the patient containment box (enclosure is maintained at negative pressure for quarantine [0016]).
Claim 14: in the method of Ellen in view of Fyfe and Ting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that cleaning or sterilization of air would take place while the negative pressure is maintained in the box in order to prevent the spread of dangerous pathogens while the patient is still under quarantine.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Fyfe and Ting, as applied to claim 12 above, and further in view of Homan.
Claim 13: Ellen in view of Fyfe and Ting is silent as to transmitting an alarm in response to air pressure in the box being at least equal to air pressure outside the box. However, Homan discloses transmitting an alarm upon the loss of negative pressure within a patient containment box [0082]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit an alarm upon a loss of negative pressure (i.e. when pressure within the box is at least equal to pressure outside of the box) in the method of Ellen in view of Fyfe and Ting in order to alert personal to possible exposure to dangerous pathogens or germs from the quarantined patient.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Fyfe as applied to claim 10 above, and further in view of Castro and Poncy.
Claim 15: Ellen discloses at least one flexible glove extending inwardly from an opening 402a formed through a wall of the patient containment box [0070 and 0075] however Ellen in view of Fyfe is silent as to pressure testing the flexible glove. Castro discloses a method for leak testing of containment unit gloves comprising inflating the glove to a certain pressure, sealing a previously open end of the glove at the opening, and monitoring an air pressure inside the glove while the end of the glove is sealed (abstract and [0016]). It would have been obvious to one of ordinary skill in the art to include a step of pressure testing the flexible glove in the method of Ellen in view of Fyfe, as taught by Castro, in order to determine if the glove is compromised and must be replaced (Castro [0016]). Castro discloses inflating the glove by pressurizing with an air pump introducing air into the glove [0016], therefore Ellen in view of Fyfe and Castro fails to disclose reducing an air pressure inside the patient containment box to inflate the glove. However, Poncy discloses a flexible glove can also be inflated by reducing the pressure in a compartment surrounding the glove (col. 2, lines 3-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inflate the glove during pressure testing by reducing air pressure inside the patient containment box in the method of Ellen in view of Fyfe and Castro, as taught by Poncy, since this could be done without needing to bring an additional air pump into the system merely for inflating the glove as the containment box of Ellen in view of Fyfe and Castro is already configured to produce a negative pressure within the box.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellen in view of Fyfe as applied to claim 10 above, and further in view of Gauger.
Claims 16 and 17; Ellen in view of Fyfe is silent as to tilting the patient containment box and draining water therefrom. However, Gauger discloses a collapsible patient isolation apparatus and further discloses tilting the isolation apparatus and draining any liquid which may be present within the apparatus due to decontamination or release of contaminated fluids from the patient while the patient is isolated inside by tilting the isolation apparatus and using gravity to let the contaminated liquid flow out. Such liquids may include water (col. 3, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a step of tilting and draining liquids from the patient containment box in the method of Ellen in view of Fyfe in order to allow for easier cleaning of the containment box while the patient is still isolated within the box, as taught by Gauger.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
On p. 1, sections 2-3, Applicant submits there are multiple antecedent references equating the term “box” with “a room” and provides examples from the specification. The examiner notes that while the specification may equate the term “box” with “room”, claim 1 only recites a “patient containment box”. The claim objection was raised to alert Applicant to the discrepancy in wording between claims 1-8 and 9. Nowhere else in claims 1-8 is the phrase “a room holding an infected human” used and it is/was unclear whether this discrepancy was intentional.
On p. 2, section 4, Applicant submits “what Fyfe describes is not a pneumatic tubes transport system”. Applicant goes on to say one would not find Fyfe’s transport system at the United States Library of Congress nor at warehouses of Costco or Home Depot, Fyfe’s system is not “age-old transporter systems in factories that is well-known”, Applicant’s are appalled at Fyfe’s system because Fyfe’s system is fraught with problems and would not work for purposes needed for Applicant’s invention, to go from Fyfe’s concept to Applicant’s invention is a quantum leap, and that Fyfe really wasn’t meant to meet 35 U.S.C. 102(a)(1). 
On p. 2-3, section 5-9, Applicant submits it is obvious to anyone skilled in the art that none of the arts found by themselves separately can fulfill the utility of Applicant’s invention. Applicant argues that many of the cited references were conceived years and years ago but there was no safe invention conceived that enabled safe treatment when Ebola arrived to the United States in 2014. Applicant goes on to question what would have happened if the first infected individual had been a victim of bio-terrorism and that Applicant’s invention is the first in the world that can enable medics to treat patients with deadly bio-infection without catching the infection or disabling the treatment facility. 
The examiner notes that Applicant has not addressed the claim language at all and has not provided any arguments that specifically point out the supposed errors with the rejection or how the claimed invention is not anticipated by Fyfe or obviated by Ellen, Ting, Homan, Castro, Poncy, Gauger, and/or Fyfe. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section (see 37 C.F.R. 1.111(b)).
Furthermore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the claim language avoids such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791